FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

NATIONAL ASSOCIATION FOR THE             No. 13-17082
ADVANCEMENT OF
MULTIJURISDICTION PRACTICE ,                D.C. No.
ALLISON GIRVIN, MARK ANDERSON,           2:12-cv-01724-
MARK KOLMAN,                                  BSB
              Plaintiffs-Appellants,

                 v.                        OPINION

Hon. REBECCA WHITE BERCH, Chief
Justice, Arizona Supreme Court,
Hon. W. SCOTT BALES, Vice Chief
Justice; Hon. JOHN PELANDER; Hon.
ROBERT M. BRUTINEL,
               Defendants-Appellees.


      Appeal from the United States District Court
               for the District of Arizona
      Bridget S. Bade, Magistrate Judge, Presiding

                Argued and Submitted
          October 6, 2014—Phoenix, Arizona

                Filed December 8, 2014

    Before: Dorothy W. Nelson, Barry G. Silverman,
        and Milan D. Smith, Jr., Circuit Judges

         Opinion by Judge Milan D. Smith, Jr.
2                      NAAMJP V. BERCH

                           SUMMARY*


                            Civil Rights

    The panel affirmed the district court’s summary judgment
in favor of justices of the Arizona Supreme Court in an
action challenging Arizona Supreme Court Rule 34(f), which
describes how experienced attorneys can be admitted on
motion to the State Bar of Arizona.

    Rule 34(f) permits admission on motion to the Arizona
Bar for attorneys who are admitted to practice law in states
that permit Arizona attorneys to be admitted to the bars of
those states on a basis equivalent to Arizona’s, but requires
attorneys admitted to practice law in states that do not have
such reciprocal admission rules to take the uniform bar exam
in order to gain admission to the Arizona Bar.

    The panel held that plaintiffs established Article III
standing based on injuries suffered by plaintiff Alison Girvin,
a member of the State Bar of California, who took and failed
Arizona’s uniform bar exam and was unable to practice as an
Arizona attorney.

    The panel held that plaintiffs failed to establish that the
Arizona Rule is unconstitutional on Fourteenth Amendment,
First Amendment, or Privileges and Immunities Clause
grounds. The panel therefore rejected plaintiffs’ claims that
the Arizona Rule discriminates against attorneys admitted to
the bar in states that do not have reciprocity with Arizona.

  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                    NAAMJP V. BERCH                        3

The panel further held that the Arizona Rule (1) does not
favor Arizona’s in-state citizens over out-of-state citizens;
and (2) is a reasonable time, place, and manner restriction
that serves a substantial government interest. The panel held
that any negative impact on interstate commerce stemming
from the Arizona Rule was mitigated by the existence of
alternative means of admission to the Arizona Bar. Finally,
the panel affirmed the district court’s order denying
plaintiffs’ motion to amend their complaint under Fed. R.
Civ. P. 15(a) to join a John Doe plaintiff.


                        COUNSEL

Joseph R. Giannini (argued), Los Angeles, California, for
Plaintiffs-Appellants.

Eryn M. McCarthy (argued), Assistant Attorney General,
Phoenix, Arizona, for Defendants-Appellees.

Alan B. Morrison (argued), Public Citizen Litigation Group,
Washington, D.C., for Amicus Curiae Public Citizen, Inc.
4                   NAAMJP V. BERCH

                         OPINION

M. SMITH, Circuit Judge:

    Plaintiffs-Appellants (Plaintiffs) National Association for
the Advancement of Multijurisdictional Practice (NAAMJP),
Allison S. Girvin, and Mark Anderson filed suit against
justices of the Arizona Supreme Court challenging Arizona
Supreme Court Rule 34(f) (the AOM Rule), which describes
how experienced attorneys can be admitted on motion to the
State Bar of Arizona (Arizona Bar). The AOM Rule permits
admission on motion to the Arizona Bar for attorneys who are
admitted to practice law in states that permit Arizona
attorneys to be admitted to the bars of those states on a basis
equivalent to Arizona’s AOM Rule, but requires attorneys
admitted to practice law in states that do not have such
reciprocal admission rules to take the uniform bar exam
(UBE) in order to gain admission to the Arizona Bar.
Anderson, Girvin, and NAAMJP allege that the AOM Rule
is unconstitutional under the First Amendment, the Dormant
Commerce Clause, and the Privileges and Immunities Clauses
of Article IV and the Fourteenth Amendment.

    We hold that the AOM Rule is constitutional, and that the
district court did not err in dismissing Plaintiffs’ claims on
summary judgment, or in denying leave to amend Plaintiffs’
complaint to permit the joinder of John Doe.

    FACTUAL AND PROCEDURAL BACKGROUND

    NAAMJP is a non-profit corporation whose stated
mission is to improve the legal profession by promoting the
adoption of the American Bar Association’s (ABA)
recommendation for reciprocal bar admission. The ABA
                    NAAMJP V. BERCH                          5

encourages states to permit experienced attorneys to be
admitted to their bars on motion, provided those attorneys are
admitted to the bar in another state.

    Allison Girvin is a member of the State Bar of California,
who received a score of 272 on the UBE, one point below the
passing score required by Arizona. Girvin appealed her UBE
score, but she has not received a breakdown of the score from
the Arizona Supreme Court. She has not applied for
admission to the Arizona Bar under the AOM Rule. Girvin
currently lives in Arizona and states that she wishes to
practice law in Arizona.

   Mark Anderson is a member of the State Bar of Montana,
who asserts that Arizona’s AOM Rule has restricted him from
moving to Arizona to practice law. Anderson has not taken
the UBE. Like Girvin, Anderson has not applied for
admission to the Arizona Bar pursuant to the AOM Rule.

     The Rules of the Arizona Supreme Court provide three
methods of admission to the Arizona Bar: (1) admission by
taking and passing the UBE, (2) admission pursuant to the
AOM Rule, and (3) admission by transfer of a UBE score
from another jurisdiction. Ariz. R. Sup. Ct. 34(a)–(h).
Anderson, Girvin, and NAAMJP challenge the second of
these methods, which provides for admission on motion for
attorneys who “have been admitted by bar examination to
practice law in another jurisdiction allowing for admission of
Arizona lawyers on a basis equivalent to this rule.” Ariz. R.
Sup. Ct. 34(f)(1)(A). This effectively means that Arizona
permits admission on motion to its bar for attorneys admitted
in states having reciprocal admission rules for Arizona-barred
attorneys, but requires that attorneys admitted to practice law
6                   NAAMJP V. BERCH

in states that do not have reciprocal admission rules take the
UBE.

    On July 1, 2013, the Arizona Supreme Court expanded
Rule 34(f)(1) to permit admission to the Arizona Bar on
motion for some attorneys admitted in non-reciprocal
jurisdictions. Specifically, after July 1, 2013, attorneys
admitted to practice law by bar examination in a non-
reciprocal jurisdiction, but who are subsequently admitted to
practice law on motion in a jurisdiction that has reciprocity
with Arizona, and have actively practiced for five of the last
seven years in that jurisdiction, are eligible for admission in
Arizona under the AOM Rule.

    Anderson, Girvin, and NAAMJP brought suit in the
District of Arizona challenging the constitutionality of the
AOM Rule on First Amendment, Fourteenth Amendment,
Dormant Commerce Clause, and Privileges and Immunities
Clause grounds. NAAMJP’s counsel, Joseph Giannini, has
brought challenges to bar admission requirements in several
courts. See Blye v. Kozinski, 466 Fed. App’x. 650 (9th Cir.
2012); Paciulan v. George, 229 F.3d 1226 (9th Cir. 2000);
Giannini v. Real, 911 F.2d 354 (9th Cir. 1990); Giannini v.
Comm. of Bar Exam’rs, 847 F.2d 1434 (9th Cir. 1988); Nat’l
Ass’n for Advancement of Multijurisdiction Practice v.
Gonzales, 211 F. App’x 91 (3d Cir. 2006). Mr. Giannini is
currently subject to a pre-filing order issued in the Northern
District of California requiring him “to pay monetary
sanctions for signing a frivolous complaint, having an
improper purpose, and making scandalous allegations against
various judges and defendants.” Paciulan v. George, 38 F.
Supp. 2d 1128, 1132 (N.D. Cal. 1999) aff’d, 229 F.3d 1226
(9th Cir. 2000).
                    NAAMJP V. BERCH                          7

    On August 6, 2013, Plaintiffs filed a motion to join a John
Doe plaintiff. John Doe, an attorney admitted to the State Bar
of Florida by examination, and to the Texas and Tennessee
bars on motion, argues that the amendments to Arizona’s
AOM Rule are unconstitutional. Although Texas and
Tennessee share reciprocity with Arizona, John Doe is
ineligible for admission on motion in Arizona because he has
not actively practiced in either Texas or Tennessee for five of
the last seven years. He alleges he is afraid to disclose his
identity for fear of retaliation.

    The district court granted summary judgment to
Defendants-Appellees (Defendants). Although the district
court did not conclusively determine whether Anderson,
Girvin, and NAAMJP had standing, it granted Defendants
summary judgment on the merits on all of Plaintiffs’ claims.
The district court also declined to allow John Doe to join this
action because his challenges did not arise out of the same
transactions or occurrences as those of the remaining
Plaintiffs. Anderson, Girvin, and NAAMJP timely filed this
appeal.

   JURISDICTION AND STANDARD OF REVIEW

    We have jurisdiction under 28 U.S.C. § 1291 and
28 U.S.C. § 1331. We review a grant of summary judgment
de novo. We determine, viewing the evidence in the light
most favorable to the nonmoving party, whether the district
court correctly applied the relevant substantive law and
whether there are any genuine issues of material fact. Smith
v. Clark Cnty. Sch. Dist., 727 F.3d 950, 954 (9th Cir. 2013).
8                   NAAMJP V. BERCH

                       DISCUSSION

I. Standing

    We first address whether Anderson, Girvin, and NAAMJP
have standing to challenge the AOM Rule. Plaintiffs assert
that they are injured by Arizona’s AOM Rule. Defendants
respond that this case does not present a justiciable case or
controversy under Article III of the Constitution because
Anderson, Girvin, and NAAMJP lack the requisite injury, and
because their claims do not qualify for the relaxed standing
analysis utilized in First Amendment cases.

    A. Article III Standing

    To establish Article III standing, Girvin, Anderson or
NAAMJP must show that they suffered a concrete injury, that
there is a causal connection between the injury and
Defendants’ conduct, and that the injury will likely be
redressed by a favorable decision from this court. See Susan
B. Anthony List v. Driehaus, 134 S. Ct. 2334, 2341 (2014).

    Girvin alleges an injury that meets Article III
requirements. She took and failed the UBE. She is currently
working in Scottsdale, Arizona, but is unable to practice as an
Arizona attorney. Although she has not applied to be admitted
to the Arizona Bar pursuant to the AOM Rule, such an
application would be futile because she is a member of the
State Bar of California, which does not have reciprocity with
Arizona. Taniguchi v. Schultz, 303 F.3d 950, 957 (9th Cir.
2002) (“We have consistently held that standing does not
require exercises in futility.”).
                      NAAMJP V. BERCH                            9

    Since Girvin establishes Article III standing, an analysis
of Anderson and NAAMJP’s standing is unnecessary. See
California ex rel. Imperial Cnty. Air Pollution Control Dist.
v. U.S. Dep't of the Interior, 767 F.3d 781, 789 (9th Cir.
2014) (“We need not address the standing of each plaintiff if
we conclude that any plaintiff has standing.”) (citing Nat'l
Ass'n of Optometrists & Opticians v. Brown, 567 F.3d 521,
523 (9th Cir. 2009)).

    B. First Amendment Standing

    Because an analysis of Girvin and Anderson’s First
Amendment standing requires us to delve into the merits of
their claims, it is sufficient to note at this point of our opinion
that the AOM Rule does not chill speech, nor does it infringe
on attorneys’ rights to be present in court and express
themselves. Even if attorneys are ineligible to be admitted in
Arizona on motion, they may still gain admission by passing
the UBE. The presence of alternative means to gain
admission limits the amount of speech that might otherwise
be restricted by the AOM Rule, and suggests that Anderson
does not have First Amendment standing.

    NAAMJP does not have First Amendment standing.
NAAMJP argues that it possesses First Amendment standing
based on Citizens United v. Federal Election Commission,
558 U.S. 310 (2010). NAAMJP’s argument seems to be that
since Citizens United recognizes that corporate organizations
have certain First Amendment rights, NAAMJP does as well.
However, even if NAAMJP enjoys First Amendment rights
pursuant to Citizens United, NAAMJP is not claiming that its
political speech is restricted. Rather, NAAMJP claims that the
AOM Rule restricts the speech of its members, something its
members cannot prove.
10                   NAAMJP V. BERCH

II. Fourteenth Amendment Equal Protection Clause

    Since Girvin has established Article III standing, and we
must consider the merits of Girvin and Anderson’s claims in
order to fully evaluate their First Amendment standing, we
now proceed with a consideration of the merits of Plaintiffs’
claims. Plaintiffs argue, first, that the AOM Rule
discriminates against attorneys admitted to the bar in states
that do not have reciprocity with Arizona, and therefore, that
the Rule violates the Equal Protection Clause of the
Fourteenth Amendment.

    Since the AOM Rule does not disadvantage a suspect
class or infringe on a fundamental right, the Rule is subject to
rational basis review. See Lupert v. Cal. State Bar, 761 F.2d
1325, 1328 (9th Cir. 1985) (“State and federal courts
generally have subjected state bar admission restrictions to
mere rational basis analysis.”). “To survive rational basis
review, [the AOM Rule] must be ‘rationally related to a
legitimate state interest.’” Arizona Dream Act Coal. v.
Brewer, 757 F.3d 1053, 1065 (9th Cir. 2014) (quoting City of
Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 440 (1985)).

    The AOM Rule serves two legitimate state purposes.
First, the AOM Rule helps Arizona regulate its bar: “The
Supreme Court is extremely deferential to legislative
classifications in actions challenging regulation of licensed
professions.” Lupert, 761 F.2d at 1328. Moreover, by
honoring reciprocal bar requirements, the state of Arizona
helps to ensure that its attorneys are treated equally in other
states. States that share reciprocity with Arizona will likely
continue to admit Arizona-barred attorneys on motion
because members of the bar in those states are eligible for
reciprocal privileges in Arizona.
                     NAAMJP V. BERCH                         11

   The AOM Rule serves these purposes without being
unduly restrictive. Attorneys seeking admission in Arizona
have alternative means to obtain Arizona Bar membership,
namely by passing the UBE. Thus, we conclude that the
AOM Rule does not violate Plaintiffs’ rights under the
Fourteenth Amendment’s Equal Protection Clause.

III.   Privileges and Immunities Clause, Article IV,
       Section 2

    Plaintiffs next argue that the AOM Rule deprives them of
a privilege protected by Article IV, Section 2 of the U.S.
Constitution; namely, the right to practice law. In Supreme
Court of New Hampshire v. Piper, the Supreme Court held
that the practice of law is a fundamental right under the
Privileges and Immunities Clause because it is “important to
the national economy” and because it “has a noncommercial
role and duty.” 470 U.S. 274, 281 (1985).

    We conclude that Arizona’s AOM Rule does not
contravene Article IV, Section 2's Privileges and Immunities
Clause because it does not favor Arizona’s in-state citizens
over out-of-state citizens. The purpose of the Privilege and
Immunities Clause is to prevent “a state from discriminating
against citizens of other states in favor of its own.” Hague v.
Comm. for Indus. Org., 307 U.S. 496, 511 (1939). The AOM
Rule is neutral: the State of Arizona imposes the same bar
admission requirements on its own citizens as it does on
citizens of other states. If a citizen of Arizona is admitted to
the bar in a state that does not share reciprocity with Arizona,
then the attorney is not eligible to be admitted to the Arizona
Bar on motion, irrespective of the attorney’s residency or
citizenship status.
12                   NAAMJP V. BERCH

    The cases cited by Plaintiffs stand only for the proposition
that bar admission rules that impose residency requirements
on bar applicants violate the Privileges and Immunities
Clause. See Piper, 470 U.S. at 275 (resident of Vermont
challenging New Hampshire’s limit of bar admission to New
Hampshire residents); Sup Ct. of Va. v. Friedman, 487 U.S.
59, 61 (1988) (resident of Illinois challenging Virginia’s limit
of bar admission to Virginia residents). The AOM Rule, on
the other hand, relies solely on state of bar admission, and
applies equally to residents and non-residents of Arizona.

     Even if Arizona’s AOM Rule did infringe on a right
protected by the Privileges and Immunities Clause, the Rule
is closely related to advancing a substantial state interest. See
Friedman, 467 U.S. at 65. As noted supra, the state of
Arizona has a considerable interest in regulating its state bar
and in ensuring that attorneys licensed in Arizona will be
treated equally in states having reciprocity with Arizona.
Accordingly, the AOM Rule does not violate the Privileges
and Immunities Clause, Article IV, Section 2.

IV.     Privileges and Immunities Clause, Fourteenth
        Amendment

    Plaintiffs also argue that the AOM Rule deprives them of
a fundamental right protected by the Privileges and
Immunities Clause of the Fourteenth Amendment. The
Supreme Court, however, has made clear that the Privileges
and Immunities Clause of the Fourteenth Amendment only
protects those rights accruing from citizenship of the United
States, Slaughter-House Cases, 83 U.S. 36, 77 (1872), and the
right to practice law is not one of those rights. See Paciulan
v. George, 229 F.3d 1226, 1229 (9th Cir. 2000) (“The courts
and legal commentators have interpreted the [Slaughter-
                     NAAMJP V. BERCH                           13

House] decision as rendering the Clause essentially
nugatory.”).

    Plaintiffs seem to argue that the AOM Rule burdens their
right to travel to Arizona from non-reciprocal states. The
Fourteenth Amendment Privileges and Immunities Clause
does recognize that travelers becoming permanent residents
of a new state have “the right to be treated like other citizens
of that State.” Saenz v. Roe, 526 U.S. 489, 500 (1999). In this
case that right is not infringed because the AOM Rule treats
non-state residents the same way as it treats residents of
Arizona. In Saenz, by contrast, California discriminated on
the basis of residency by limiting welfare benefits during a
recipient’s first year of California residency to the amount
that the recipient would have received in the state of his prior
residence. Id. at 492.

V. First Amendment Right to Free Speech

    Plaintiffs present several arguments concerning the First
Amendment right to free speech, including a claim that the
AOM Rule chills speech by excluding lawyers from
practicing in the state, that the AOM Rule is a prior restraint
on speech, and that the AOM Rule constitutes content and
viewpoint discrimination.

    Plaintiffs’ arguments on First Amendment free speech
grounds mistake the appropriate First Amendment framework
for analyzing the AOM Rule. We consider bar admission
restrictions to be time, place, and manner restrictions on
speech. See Mothershed v. Justices of Sup. Ct., 410 F.3d 602,
611 (9th Cir. 2005) (“In order to further its substantial interest
in regulating the legal profession, the State of Arizona may
institute reasonable time, place, and manner restrictions on
14                   NAAMJP V. BERCH

Arizonans’ First Amendment right to consult with an
attorney.”). As such, the AOM Rule must be “narrowly
tailored to a substantial governmental interest” and “leave
open ample alternative channels for communication of the
information.” Id. “A time, place, and manner restriction is
narrowly tailored as long as the substantial governmental
interest it serves ‘would be achieved less effectively absent
the regulation and the regulation achieves its ends without . . .
significantly restricting a substantial quantity of speech that
does not create the same evils.’” Id. at 612 (quoting Galvin v.
Hay, 374 F.3d 739, 753 (9th Cir. 2004)).

    We hold that the AOM Rule is a reasonable time, place,
and manner restriction. Arizona is regulating the practice of
law, and such regulation is a substantial government interest.
See id. at 611. Arizona also grants attorneys the option to pass
the UBE to gain admission to its bar, which reduces the
quantity of speech that the AOM Rule might otherwise
restrict. See id. at 612.

    Girvin and Anderson thus lack standing under the relaxed
standing analysis in First Amendment cases, which permits
plaintiffs to challenge a statute whose very existence chills
expression, even if the plaintiffs have not suffered a concrete
injury. See Broadrick v. Oklahoma, 413 U.S. 601, 612 (1973).

VI.     First Amendment Right to Association and Right
        to Petition

    Plaintiffs next argue that Arizona’s AOM Rule abridges
their freedom to associate with non-reciprocal states, and
                         NAAMJP V. BERCH                                  15

forces attorneys to associate with reciprocal states.1 This is an
attenuated reading of the First Amendment right to associate,
which only encompasses the “‘right to associate with others
in pursuit of a wide variety of political, social, economic,
educational, religious, and cultural ends.’” Boy Scouts of Am.
v. Dale, 530 U.S. 640, 647 (2000) (quoting Roberts v. U.S.
Jaycees, 468 U.S. 609, 622 (1984)). Arizona attorneys and
non-Arizona attorneys are free to associate with attorneys
who are members of the bars of other states, whether these
other states enjoy reciprocity with Arizona or not. Moreover,
the AOM Rule provides bar applicants alternative means for
gaining membership in the Arizona Bar. The presence of
these alternative means significantly decreases any obstacles
to the freedom to associate that might otherwise result from
the AOM Rule.

    A parallel response addresses Plaintiffs’ claims on First
Amendment Petition Clause grounds. “[T]he Petition Clause
protects the right of individuals to appeal to courts and other
forums established by the government for resolution of legal
disputes.” Borough of Duryea, Pa. v. Guarnieri, 131 S. Ct.
2488, 2494 (2011). The AOM Rule ultimately does not deny
Appellants meaningful access to the courts. As long as
attorneys are admitted under the AOM Rule, or pass the UBE,



  1
    We summarily dismissed the same line of reasoning in a memorandum
disposition in 2010. In Gordon v. State Bar of California, a California bar
applicant challenged on freedom of association grounds California’s
requirement that he attend an ABA-accredited law school. 369 F. App’x
833, 835 (9th Cir. 2010). We concluded that “[t]he district court properly
dismissed Gordon’s First Amendment claim because attending an ABA-
accredited school is not the only path for qualifying for the California state
bar examination and Gordon is not deprived of his right not to associate
with an ABA-accredited school.” Id.
16                  NAAMJP V. BERCH

they may still practice in Arizona courts. See Paciulan v.
George, 229 F.3d 1226, 1230 (9th Cir. 2000).

VII.   Dormant Commerce Clause

    The Commerce Clause of the U.S. Constitution, Article I,
Section 8, prohibits states from discriminating against
interstate commerce, and bars state regulations that, although
facially nondiscriminatory, unduly burden interstate
commerce. Nat’l Ass’n of Optometrists & Opticians v.
Harris, 682 F.3d 1144, 1148 (9th Cir. 2012).

    “Although the Constitution does not in terms limit the
power of States to regulate commerce, [the Supreme Court
has] long interpreted the Commerce Clause as an implicit
restraint on state authority, even in the absence of a
conflicting federal statute.” United Haulers Ass’n, Inc. v.
Oneida-Herkimer Solid Waste Mgmt. Auth., 550 U.S. 330,
338 (2007). When the Court thus construes the Commerce
Clause, the Clause is often referred to as the Dormant
Commence Clause. Anderson, Girvin, and NAAMJP argue
that the AOM Rule violates the Dormant Commerce Clause
because it disqualifies attorneys from bar admission based on
the states where they were licensed, which in turn prevents
those attorneys from moving to and practicing in Arizona. As
with their other claims, Plaintiffs’ claims on Dormant
Commerce Clause grounds are without merit.

    Like the Privileges and Immunities Clause, Article IV,
Section 2, the Dormant Commerce clause is intended to limit
economic protectionism by states, i.e., “regulatory measures
designed to benefit in-state economic interests by burdening
out-of-state competitors.” New Energy Co. of Ind. v.
Limbach, 486 U.S. 269, 273 (1988). “The central rationale for
                     NAAMJP V. BERCH                         17

the rule against discrimination is to prohibit state or
municipal laws whose object is local economic protectionism,
laws that would excite those jealousies and retaliatory
measures the Constitution was designed to prevent.” C & A
Carbone, Inc. v. Town of Clarkstown, N.Y., 511 U.S. 383, 390
(1994).

    Where a state statute or regulation burdens interstate
commerce, we weigh the burden against the police power of
the state. See Conservation Force, Inc. v. Manning, 301 F.3d
985, 993 n.7 (9th Cir. 2002). When the statute or regulation
“even-handedly . . . effectuate[s] a legitimate local public
interest, and its effects on interstate commerce are only
incidental, it will be upheld unless the burden imposed on
such commerce is clearly excessive in relation to the putative
local benefits.” Pike v. Bruce Church, Inc., 397 U.S. 137, 142
(1970).

    As noted in our analysis of Plaintiffs’ Privileges and
Immunities Clause arguments, the AOM Rule does not
discriminate against out-of-state interests and favor in-state
interests. Arizona requires the same of its citizens as it does
citizens of other states. The AOM Rule also arguably
promotes some commerce because it encourages other state
jurisdictions to reciprocally recognize the professional license
held by Arizona attorneys who can then relocate to other
states, and practice there. Even if the AOM Rule were
discriminatory, however, a state can legitimately regulate the
practice of law for public protection purposes. Cf.
Mothershed v. Justices of Sup. Ct., 410 F.3d 602, 611 (9th
Cir. 2005)(finding that a state has a substantial interest in
regulating bar requirements).
18                   NAAMJP V. BERCH

    Any negative impact on interstate commerce stemming
from the AOM Rule is further mitigated by the existence of
alternative means of admission to the Arizona Bar. If an
attorney is not eligible for admission to the bar under the
AOM Rule, she can still take the UBE and be admitted to
practice in Arizona. In Scariano v. Justices of Supreme Court
of Indiana, the Seventh Circuit considered a Dormant
Commerce Clause challenge to Indiana’s rule that an out-of-
state practitioner can only be admitted to practice before its
bar on motion if they practice “predominantly” in Indiana for
a period of five years. 38 F.3d 920, 923 (7th Cir. 1994). The
Seventh Circuit concluded that this requirement did not
burden commerce because “any discriminatory effects are
mitigated by offering the bar exam as an alternative means of
admission.” Id. at 925–26. We are persuaded by the Seventh
Circuit’s reasoning, and apply the same rationale to Plaintiffs’
Dormant Commerce Clause challenge to Arizona’s AOM
Rule.

    The Supreme Court cases relied on by amicus curiae
Public Citizen are inapposite. These cases find violations of
the Dormant Commerce Clause where a state completely
barred commerce based on a lack of reciprocity, and did not
provide alternative means for out-of-state businesses to sell
commodities in the state. See Sporhase v. Nebraska, 458 U.S.
941, 957 (1982) (“[T]he reciprocity provision operates as an
explicit barrier to commerce between the two States.”); Great
Atl. & Pac. Tea Co. v. Cottrell, 424 U.S. 366, 377 (1976). In
the one case cited by amicus curiae in which a state did not
completely bar commerce, “the out-of-state product [was]
placed at a substantial commercial disadvantage through
discriminatory tax treatment.” Limbach, 486 U.S. at 275. The
cited cases differ from the present case because attorneys
from non-reciprocal states are not categorically denied
                      NAAMJP V. BERCH                           19

admission to the Arizona Bar, nor are they placed at a
significant economic disadvantage by the AOM Rule.
Attorneys barred in non-reciprocal states still have the option
to take the Arizona UBE to gain admission to the Arizona
Bar.

VIII. Intervention of John Doe Plaintiff

    During the pending litigation in district court, Plaintiffs
filed a motion to amend their complaint under Federal Rule
of Civil Procedure 15(a) to join a John Doe plaintiff. The
district court denied the motion. We review the denial of a
motion for leave to amend under the deferential abuse of
discretion standard and will not revisit the district court’s
decision denying Plaintiff’s motion. Bowles v. Reade,
198 F.3d 752, 757 (9th Cir. 1999).

    We conclude that the district court did not err in finding
that John Doe, an attorney admitted to the bar in Florida and
admitted to practice on motion in Texas and Tennessee, was
challenging a separate provision of law that did not arise out
of the same transaction or occurrences claimed by Plaintiffs
in their complaint. Fed. R. Civ. P. 20(a)(1)(A) (“Persons may
join in one action as plaintiffs if: . . . they assert [a] right to
relief . . . with respect to or arising out of the same
transaction, occurrence, or series of transactions or
occurrences.”).

IX.     Conclusion

    The district court correctly granted summary judgment to
the justices of the Arizona Supreme Court. Although
Plaintiffs can establish Article III standing based on injuries
suffered by Girvin, Plaintiffs fail to establish that the AOM
20                  NAAMJP V. BERCH

Rule is unconstitutional on First Amendment, Fourteenth
Amendment, or Privileges and Immunities Clause Grounds.
We affirm the decision of the district court. All outstanding
motions filed by Plaintiffs-Appellants and Defendants-
Appellees are denied. Each party shall bear its own costs on
appeal.

     AFFIRMED.